10

11

12

13

14

15

16

17

18

19

20

2]

22.

23

Case 2:19-cv-00027-JLR Document 18-1 Filed 05/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
HAYDEN A. BEAULIEU,
Plaintiff, CASE NO, C19-0027-JLR
¥.
ORDER DISMISSING ACTION
GREGORY MCKAY, et al.,
Defendants.

 

 

 

 

‘The Court having reviewed plaintiff's complaint, the Report and Recommendation of
Mary Alice Theiler, United States Magistrate Judge, and the remaining record, does hereby find
and ORDER: |

(1) = The Court adopts the Report and Recommendation;

(2) Plaintiff's Motion for Extension, Service, and Leave to Prepare Summonses (Dkt.
11) is DENTED;

(3) ‘Plaintiff's complaint, and this action, are DISMISSED without prejudice for failure
to state a claim upon which relief can be granted; and
iff

Hf]

ORDER DISMISSING ACTION
PAGE - 1

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

 

 

Case 2:19-cv-00027-JLR Document 18-1 Filed 05/07/19 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 

 

 

Mary Alice Theiler,
a.
DATED this 2] day of Mau 2019.
—
JAMES L. [ROBART
United States District Judge
ORDER DISMISSING ACTION

PAGE - 2

 

 
